773 N.W.2d 301 (2009)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Gregg Alan PEACOCK, a Minnesota Attorney, Registration No. 28757X.
No. A09-1158.
Supreme Court of Minnesota.
October 7, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that *302 respondent Gregg Alan Peacock committed professional misconduct warranting public discipline, namely, neglect of client matters, fabricating documents, and making false statements to conceal his neglect, in violation of Minn. R. Prof. Conduct 1.3, 4.1, and 8.4(c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his previously filed answer, and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a 60-day suspension followed by two years of unsupervised probation.
The court has independently reviewed the file and approves of the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Gregg Alan Peacock is suspended from the practice of law, effective 14 days from the date of filing of this order, for a period of 60 days. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility (RLPR) (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR. Respondent may be reinstated to the practice of law, conditional upon successful completion of the professional responsibility portion of the state bar examination, following the expiration of the suspension period by filing with the Clerk of Appellate Courts and serving upon a Director, at least 15 days before the expiration of the suspension period, an affidavit establishing that respondent is current with continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR.
Upon reinstatement, respondent shall be placed on unsupervised probation for a period of two years under the following terms and conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
It is further ordered that within one year from the date of filing of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof that he has successfully completed the professional responsibility portion of the state bar examination.
BY THE COURT:
/s/Alan C. Page
Associate Justice
*303